Hallam, J.
(dissenting).
I dissent. During the trial the witness Chaparas had been active in connection with the defense. Apparently, defendant’s counsel had deliberately rested without calling him as a witness, then after a recess of the court, and, without excusing the failure to call him sooner, called him to the stand in order to offer this extraordinary bit of impeaching testimony. No oversight was claimed. In my opinion it was within the discretion of the court to. refuse to reopen defendant’s case in order to receive this testimony.
QuiNN, J.
(dissenting).
I concur in the dissent.